 M. A. HARRISON MANUFACTURING COMPANY. INC.427M. A. Harrison Manufacturing Company, Inc. andInternational Union, United Automobile, Aero-space and Agricultural Implement Workers ofAmerica, UAW. Cases 8-CA-13285 and 8-CA- 13032June 8, 1981DECISION AND ORDEROn January 8, 1981, Administrative Law JudgeWilliam F. Jacobs issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the ChargingParty filed a brief in response to Respondent's ex-ceptions.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,M. A. Harrison Manufacturing Company, Inc., Bir-mingham, Ohio, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as so modified:1. Include the following as paragraph (c):i In his recommended notice to employees, the Administrative LawJudge included injunctive language providing that Respondent would notin any like or related manner interfere with, restrain, or coerce emplo-ees in the exercise of the rights guaranteed them by Sec 7 of the Act.However, the Administrative Law Judge inadvertently failed to includethe injunctive language in his recommended Order We have modifiedthe recommended Order by including the appropriate injunctive lan-guageThe Union-Charging Party herein was certified by the Board as the ex-clusive bargaining representative of Respondent's production and mainte-nance employees on May 18, 1978. The last negotiating session held bythe parties took place on May 17, 1979.Respondent argues in its brief that its refusal to bargain with theCharging Party after the expiration of the certification year was lawfulunder the Act since it believed that the Charging Party was in fact a mi-nority union, and it had a good-faith doubt as to the Charging Partsmajority status.We note that in addition to the unfair labor practices found herein, theBoard found in M A. Harrison Manufacturing Company, Inc., 253 NLRB675 (1980), a related case issued by the Board on December 10, 1980, thatRespondent herein violated Sec 8(a)(5) during the certification year onfive separate occasions and, furthermore, was "engaging in a course ofconduct constituting bad-faith bargaining with no intention of reachingagreement on a collective-bargaining contract."In order to fully effectuate the policies of the Act, and to provide theparties with a meaningful opportunity to bargain in good faith for a col-lective-bargaining agreement, we ha'e modified the recommended Orderherein and have ordered that the certification year be extended through year after Respondent commences to bargain in good faith pursuanthereto. See, generally, Glomac Plastics, Inc., 234 NLRB 1309 (1978), andBig Three Industries, Inc., 201 NLRB 700 (1973)256 NLRB No. 71"(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of their rights under Section 7 of the Act."2. Substitute the following for paragraph 2(a):"(a) Recognize and, upon request, bargain collec-tively with the above-named Union as the exclusiverepresentative of all its employees in the appropri-ate unit described above, with respect to rates ofpay, wages, hours of employment, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding ina signed agreement. Regard the Union as exclusiveagent as if the initial year of certification has beenextended for an additional year from the com-mencement of good-faith bargaining pursuant tothe Board's Decision and Order."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXPOSTED BY ORDER OF THENATIONAL. LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILl NOT refuse to bargain collectivelywith the Union as the exclusive bargainingrepresentative of our production and mainte-nance employees.WE WILL NOT threaten to inflict bodilyinjury on striking employees, damage theproperty of striking employees, tell employeesthat the Union cannot win and that they mightas well give up, threaten returning strikerswith reprisals, or threaten to close the plant.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL recognize and, upon request, bar-gain collectively with International Union,United Automobile, Aerospace and Agricul-tural Implement Workers of America, UAW,as the exclusive representative of all our pro-duction and maintenance workers at our Bir-mingham, Ohio, plant, excluding office clericalemployees, guards and supervisors as definedin the Act, with respect to rates of pay, wages,hours of employment, and other terms andconditions of employment, and, if an under-stand is reached, embody such understandingin a signed agreement. WE WILi. regard the 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDTaylor was leaning against his car kicking and poundingCarrender's car. Miller testified that he heard Taylor say,"I'm going to get you goddamn strikers." Then, whenCarrender drove off and Taylor gave up chasing her car,he returned to where Miller had remained and chal-lenged Miller to get out of his car. Miller apparently de-clined to do so and Taylor went back into the plant.Miller then heard Taylor say to an unidentified individu-al, "Give me my gun, I'll just shoot all of the picketers."With or without the provocation described by Taylorin his testimony, I find the threats made by Taylor andhis damaging of Carrender's car violative of Section8(a)(l) of the Act. Since Taylor is admittedly a supervi-sor under the Act, his actions are attributable to Re-spondent even though he was not specifically directed toengage in the violative activity.7The complaint alleges that on or about July 18, 1979,8through M.A. Harrison its president, Respondent interro-gated an employee regarding the whereabouts and activi-ties of other striking employees; informed an employeeon more than one occasion that it would be futile foremployees to select the Union as their bargaining repre-sentative by stating that no one was going to tell himwhat to do, threatened striking employees with unspeci-fied reprisals upon their return to work, unlawfully co-erced an employee by accusing said employee of partici-pating in various alleged acts of violence which occurredat Respondent's facility during the strike, and unlawfullythreatened to close the plant because the employees se-lected the Union as their bargaining representative.With regard to these allegations, Carrie Neely, a strik-ing employee9of Respondent, testified that on or aboutJuly 18 she was working as a part-time bartender andshort order cook at the Park Inn in Birmingham, Ohio.That night M. A. Harrison came into the bar and said,"Where is my damn strikers?" Neely replied that she didnot know. Harrison then asked, "What do you mean youdon't know?" Neely repeated that she did not know.Harrison then stated, "I can tell you ...Your unioncan't win, you may as well give up." A conversationthen ensued concerning Harrison's failure to pay his em-ployees better wages and to provide insurance for them.The subject then turned to certain damage which hadbeen done at Respondent's foundry. In particular, Harri-son alluded to 168 tires which had been slashed. Neelystated that she did not know anything about the tires butHarrison, becoming somewhat angry, stated, "Oh, hell,yes you do." When Neely again denied causing any ofthe damage, Harrison insisted, "Oh yes, you was one ofthem." He added: "When you people come back towork, you're going to get the same damn treatment."Neely asked, "You mean, Mr. Harrison, I'm going to getthe same thing done to me?" Harrison replied, "Oh, hell7 Edwards Brothers, Inc., 95 NLRB 1451 (1951). Respondent moved fordismissal of the allegation involving Taylor on grounds that the RegionalDirector for Region 8 had no authority to issue a complaint concerningthis allegation because the General Counsel had refused to issue com-plaint thereon. It would appear, however, that the allegations uponwhich the General Counsel refused to issue a complaint involved similarbut different activities. I therefore deny Respondent's motion.R At the time of this incident, the strike had already concluded.9 Though by July 18 the strike was over, Neely had not yet been rc-called.yes. Why not? You did it to me." An unidentified mansitting at the bar said, "Mr. Harrison, that sounds like athreat." Harrison replied, "Hell yes, by God it is!"After another striking employee, Joe Hambley enteredthe bar, Harrison engaged him in conversation also.Either to Neely, to Hambley, or to both Harrison madethe statement that no union was coming in there and tellhim what to do. He stated that he would "shut the damnplace down." In all, Harrison remained in the bar about2 hours talking to Neely and Hambley about the abovematters and others.Concerning the events of July 18 which gave rise tothe 8(a)(l) allegations in the complaint, I find Harrison'ssingle, apparently rhetorical question, as he entered thebar, "Where is my damn strikers?" more like an off-handed salutation than serious interrogation designed toobtain information concerning "the whereabouts and ac-tivities of other striking employees" as alleged in thecomplaint. I find this to be the case not only because thesubject matter was not pursued by Harrison to any greatdepth but because at the time, the strike was alreadyover, there were no strikers and both Neely and Harri-son knew this. I find no violation here.I find, however, that in the total context of the con-versation Respondent, through M. A. Harrison, violatedSection 8(a)(l) by stating, "I can tell you ...your unioncan't win, you may as well give up"; by telling Neely,after discussing damage at the plant, "When you peoplecome back to work, you're going to get the same damntreatment," then more or less repeating the same state-ment a second time, and finally explicitly stating that hemeant his statement to be taken as a threat; and by stat-ing that no union was going to come in and tell himwhat to do, that he would "shut the damn place down."These statements were clearly coercive in nature, and bymaking them Harrison and therefore Respondent inter-fered with the employees' Section 7 rights as set forth inthe Act. Respondent thereby violated Section 8(a)(1).IV. THE EFF:ECT OF HE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's oper-ations described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCI.USIONS OF LAW1. Respondent M. A. Harrison Manufacturing Compa-ny, Inc., is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. All production and maintenance employees at Re-spondent's Birmingham, Ohio, plant, excluding all officeclerical employees, professional employees, guards andsupervisors as defined in the Act, constitute a unit appro-priate for the purpose of collective bargaining within themeaning of Section 9(b) of the Act. M. A. HARRISON MANUFACTURING COMPANY, INC.4314. On or about May 18, 1978, a majority of the em-ployees in the unit described above designated or select-ed the Union as their representative for the purposes ofcollective bargaining with Respondent.5. Since on or about May 18, 1978, and at all timesmaterial herein, the Union has been, and is now, the ex-clusive representative for purposes of collective bargain-ing of the employees in the appropriate bargaining unitdescribed above, and, by virtue of Section 9(a) of theAct, has been, and is now, the exclusive representative ofall the employees in said bargaining unit for the purposesof collective bargaining with Respondent with respect torates of pay, wages, hours of employment, and otherterms and conditions of employment. 6. Since on or about October 17, 1979, and at all timesthereafter, Respondent did refuse, and continues torefuse, to bargain collectively with the Union as the ex-clusive bargaining representative of all the employees inthe unit described above in that on or about October 17,1979, and at all times since said date, Respondent has re-fused and continues to refuse to meet with the Union forthe purposes of collective bargaining.7. By threatening to inflict bodily injury upon strikingemployees, damaging the property of striking employees,telling employees that the Union can not win and thatthey might as well give up, threatening returning strikerswith reprisals, and threatening to close the plant, Re-spondent has engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(l) of theAct.8. By the aforesaid refusal to bargain Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) and (5) of the Act.9. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(l) and (5) ofthe Act, I shall recommend that it be ordered to ceaseand desist therefrom and to take appropriate affirmativeaction designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER 1 The Respondent, M. A. Harrison Manufacturing Com-pany, Inc., Birmingham, Ohio, its officers, agents, succes-sors, and assigns, shall:io M. A. Harrison Manufacturing Company, Inc., 253 NLRB 675 (1980)." In the event no exceptions are filed as provided h) Sec. 10246 ofthe Rules and Regulations of the National Labor Relations Board, the1. Cease and desist from:(a) Refusing to recognize and bargain collectively withthe Union, International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica, UAW, as the exclusive bargaining representa-tive of its employees in the following appropriate unit:All production and maintenance employees at theEmployer's plant in Birmingham, Ohio, excludingoffice clerical employees, guards and supervisors asdefined in the Act.(b) Threatening to inflict bodily injury on striking em-ployees, damaging the property of striking employees,telling employees that the Union can not win and thatthey might as well give up, threatening returning strikerswith reprisals, and threatening to close the plant.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Recognize and upon request bargain collectivelywith the above-named Union as the exclusive representa-tive of all its employees in the appropriate unit describedabove, with respect to rates of pay, wages, hours of em-ployment, and other terms and conditions of employ-ment, and, if an understanding is reached, embody suchunderstanding in a signed agreement.(b) Post at its plant in Birmingham, Ohio, copies of theattached notice marked "Appendix." 12 Copies of saidnotice on forms provided by the Regional Director forRegion 8, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immediatelyupon receipt thereof, and shall be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to assure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 8, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.findings, conclusions, and recommended Order herein shall. as providedin Sec 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions. and Order, and all objections theretoshall he deemed waived for all purposes2 In the event that this Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Postedby Order of the National Labor Relations Board" shall read "Posted Pur-suant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"